ORDER
Pursuant to Rule II, Section 5(E)(1) of the Supreme Court Rules for the Government of the Judiciary of Ohio, the five-judge commission appointed to consider the above-cited matter met by telephone conference on November 19, 1998 to consider the record made before the hearing panel of the Board of Commissioners on Grievances and Discipline and the report of the hearing panel filed with the Supreme Court of Ohio on November 10,1998.
Having considered the report of the hearing panel and the record in this proceeding, the five-judge commission hereby orders that the parties may file written briefs not to exceed fifteen pages with the Clerk of the Supreme Court no later than December 7,1998. The parties may file reply briefs not to exceed ten pages no later than December 14,1998. The briefs shall be limited to the issues presented in Count II of the complaint filed by the Secretary of the Board of Commissioners on Grievances and Discipline on October 29, 1998 and the findings, conclusions, and recommendations of the Board hearing panel with respect to Count II contained in the hearing panel’s report of November 10,1998. Briefs shall be filed in the manner set forth in the Supreme Court’s order of November 16, 1998. A copy shall be served on opposing counsel.
BY ORDER OF THE COMMISSION.
Richard A. Dove Secretary to the Commission